Citation Nr: 0117298	
Decision Date: 06/28/01    Archive Date: 07/03/01

DOCKET NO.  99-09 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an effective date earlier than March 9, 
1998, for the grant of service connection for bilateral 
sensorineural deafness.  

2.  Entitlement to an effective date earlier than March 9, 
1998, for the grant of service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from September 
1970 to March 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Boston, Massachusetts.  

In that the November 1998 rating action, the RO granted 
service connection for bilateral sensorineural deafness and 
for tinnitus and awarded 10 percent ratings to each of these 
disabilities, effective from March 9, 1998.  Thereafter, the 
veteran perfected a timely appeal with respect to the 
effective dates assigned to the grants of service connection 
for these disorders.  

At a hearing conducted at the RO before the undersigned 
Member of the Board in March 2001, the veteran raised the 
issues of entitlement to increased disability ratings for his 
service-connected bilateral sensorineural deafness and 
tinnitus.  March 2001 hearing transcript.  These claims are 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran's formal claim for service connection for an 
audiological disorder was received at the RO on March 9, 
1998.

3.  In November 1998, the RO granted service connection for 
bilateral sensorineural deafness and tinnitus correctly 
assigned an effective date of March 9, 1998, the date of 
receipt of the veteran's claim.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than March 9, 
1998 for the grant of service connection for bilateral 
sensorineural deafness have not been met.  38 U.S.C.A. § 5110 
(West 1991); 38 C.F.R. § 3.400 (2000).  

2.  The criteria for an effective date earlier than March 9, 
1998 for the grant of service connection for tinnitus have 
not been met.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. 
§ 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3, 114 Stat. 2096, 2096-2098 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, and 5103A).  On November 
13, 2000, the United States Court of Appeals for Veterans 
Claims  (Court) issued a miscellaneous order, In Re: Veterans 
Claims Assistance Act of 2000, Misc. No. 4-00 (Nov.13, 2000) 
(en banc) (VCAA), in which the Court noted that the recently 
enacted Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000), "may affect the 
disposition of many appeals."  

In the order, the Court stated that the VCAA, inter alia, 
created new VA duties including that, under certain 
circumstances, the Secretary "make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate [a] claimant's claim."  VCAA, § 3, 114 Stat. at 
___ (to be codified at 38 U.S.C. § 5103A(a)(1)); see also id. 
at 114 Stat. at ___ (regarding notice to claimants of 
information "necessary to substantiate the claim" (to be 
codified at 38 U.S.C. § 5103(a))).  Therefore, VCAA may have 
potential applicability to development and adjudication of 
claims such as in the instant case.  See Tellex v. Gober, No. 
98-1886 (U.S. Vet. App. Nov. 30, 2000).  

In the present case, by virtue of the statement of the case 
furnished to the veteran and his representative in February 
1999, the veteran and his representative were notified of the 
evidence necessary to substantiate this earlier effective 
date claim.  All evidence identified by the veteran relative 
to his earlier effective date claim has been obtained and 
associated with his claims folder.  He has not acknowledged 
any additional sources of pertinent medical treatment.  In 
this regard, the Board notes that a December 1993 private 
medical report has been obtained and associated with the 
claims folder.  

Also a VA audiological examination was conducted in October 
1998.  Consequently, the Board concludes that the RO has met 
its duty to assist the veteran in the development of this 
claim under the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) and that the current 
decision is not prejudicial to the veteran.  Bernard 
v. Brown, 4 Vet.App. 384 (1993).  

The effective date of an award of disability compensation 
will be the day following separation from active service, if 
the claim is received within one year after separation from 
service.  Otherwise, the effective date will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(b)(2)(i) (2000).  See 
38 U.S.C.A. § 5110(a), (b)(1) (West 1991).  

Any communication or action, indicating an intent to apply 
for VA benefits from a claimant or his or her representative 
may be considered an informal claim.  38 C.F.R. § 3.155 
(2000).

The veteran's service medical records reflect evidence of 
bilateral hearing loss.  The veteran was discharged from 
active military duty in March 1974.  On March 9, 1998, the RO 
received from the veteran a VA Form 21-526, Veteran's 
Application For Compensation Or Pension (Application), dated 
on March 3, 1998, in which he raised a claim for service 
connection for an audiological disorder due to acoustic 
trauma.  

Also dated on March 3, 1998 was a statement from the veteran 
in support of his service connection claim.  Included with 
this statement were copies of a December 1993 private 
audiological evaluation and his March 1974 separation 
examination which showed bilateral hearing loss.  The date 
stamp on the separation examination indicates that these 
documents were received on March 9, 1998.  

By a rating action dated in November 1998, the RO granted 
service connection for bilateral sensorineural deafness and 
tinnitus.  The RO assigned 10 percent ratings to each of 
these disabilities, effective from March 9, 1998, the date of 
receipt of the veteran's claim.  

At a hearing conducted at the RO before the undersigned 
Member of the Board sitting at the RO in Boston, 
Massachusetts in March 2001, the veteran testified that the 
effective date for the grant of service connection for his 
bilateral sensorineural hearing loss and tinnitus should be 
the date of his separation from service.  The veteran has 
maintained that he experienced these service-connected 
disabilities since his period of military service.  He states 
that he was not informed of his right to file a claim.

To summarize, the veteran was discharged from active military 
duty in March 1974.  He did not file a claim for compensation 
benefits until March 9, 1998, well beyond one year following 
discharge, and it is not contended otherwise.  In this 
regard, the VA is not under a general obligation to notify 
eligible person of possible entitlements.  See, Lyman v. 
Brown, 5 Vet.App. 194, 196-97 (1993).

His claim for service connection for audiological disorders 
was received by the RO on March 9, 1998.  In November 1998, 
the RO granted service connection for hearing loss and 
tinnitus and assigned an effective date of March 9, 1998 the 
date the veteran's claim was received by the RO.  The Board 
concurs.  Accordingly, an effective date prior to March 9, 
1998 for the grant of service connection for hearing loss and 
tinnitus is not warranted.


ORDER

The claim for entitlement to an effective date earlier than 
March 9, 1998 for the grant of service connection for 
bilateral sensorineural deafness and tinnitus is denied.  



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

 

